Exhibit 10.1

SIXTH OMNIBUS AMENDMENT AND

REAFFIRMATION OF LOAN DOCUMENTS

This Sixth Omnibus Amendment and Reaffirmation of Loan Documents (this
“Amendment”) is dated as of the 10th day of December, 2010 (the “Effective
Date”) by and among TNP Strategic Retail Operating Partnership, LP, a Delaware
limited partnership having an address of 1900 Main Street, Suite 700, Irvine,
California 92614 (“Original Borrower”), TNP Strategic Retail Trust, Inc., a
Maryland corporation having an address of 1900 Main Street, Suite 700, Irvine,
California 92614 (the “REIT”), Thompson National Properties, LLC, a Delaware
limited liability company having an address of 1900 Main Street, Suite 700,
Irvine, California 92614 (“TNP”), Anthony W. Thompson, an individual having an
address of 1900 Main Street, Suite 700, Irvine, California 92614 (“Thompson”,
and together with the REIT and TNP, the “Guarantors” and individually, a
“Guarantor”). TNP SRT Northgate Plaza Tucson Holdings, LLC, a Delaware limited
liability company, having an address of 1900 Main Street, Suite 700, Irvine,
California 92614 (the “Northgate Intermediate Entity”), and TNP SRT San Jacinto,
LLC, a Delaware limited liability company, having an address of 1900 Main
Street, Suite 700, Irvine, California 92614 (the “San Jacinto Borrower”, and
together with the Original Borrower, the Guarantors and the Northgate
Intermediate Entity, the “Loan Parties” and individually, a “Loan Party”), and
KeyBank National Association, a national banking association having a principal
place of business at 225 Franklin Street, 18th Floor, Boston, Massachusetts
02110, as agent (in such capacity, “Agent”) for itself and any other lenders who
become lenders under the Credit Agreement (as hereinafter defined) collectively
referred to as “Lenders” and each individually referred to as a “Lender”).

Witnesseth That:

WHEREAS, the Original Borrower, the Agent and the Lenders are parties to that
certain Revolving Credit Agreement dated as of November 12, 2009, as amended by
that certain Omnibus Amendment and Reaffirmation of Loan Documents dated as of
January 12, 2010 among the Original Borrower, the Guarantors and the Agent (the
“First Omnibus Amendment”), as amended by that certain Second Omnibus Amendment
and Reaffirmation of Loan Documents dated as of June 3, 2010 among the Original
Borrower, the Guarantors and the Agent (the “Second Omnibus Amendment”), as
amended by that certain Third Omnibus Amendment and Reaffirmation of Loan
Documents dated as of July 6, 2010 among the Original Borrower, the Guarantors,
the Northgate Intermediate Entity and the Agent (the “Third Omnibus Amendment”),
as amended by that certain Fourth Omnibus Amendment and Reaffirmation of Loan
Agreement dated as of August 11, 2010 among the Original Borrower, the
Guarantors, the Northgate Intermediate Entity, San Jacinto Borrower, and the
Agent (the “Fourth Omnibus Amendment”): as amended by that certain Fifth Omnibus
Amendment and Reaffirmation of Loan Agreement dated as of November 10, 2010
among the Original Borrower, the Guarantors, the Northgate Intermediate Entity,
San Jacinto Borrower, and the Agent (the “Fifth Amendment” and together with the
First Omnibus Amendment, the Second Omnibus Amendment, the Third Omnibus
Amendment, the Fourth Omnibus Amendment and the Fifth Omnibus Amendment, the
“Omnibus Amendments” and individually, an “Omnibus Amendment”) (and as further
amended, restated and/or modified from time to time, the “Credit Agreement”),
pursuant to which, among other things, the Lenders agreed to provide to the
Original Borrower a revolving credit facility in the maximum principal amount of
$15,000,000, and which obligations of the Original Borrower to the Lenders under
the Credit Agreement are evidenced by, among other things, that certain
Revolving Credit Note dated as of November 12, 2009 by the Original Borrower in
favor of the Lenders and in the original principal amount of $15,000,000 (as
amended by the Omnibus Amendments and as further amended, restated and/or
modified from time to time, the “Note”), and are secured by, among other things,
(a) that certain Pledge and Security Agreement dated as of November 12, 2009 by
the Original Borrower and the Northgate Intermediate Entity in favor of the
Agent for the benefit of the Lenders (as amended by the Omnibus Amendments and
as further amended, restated and/or modified from time to time, the “Borrower
Pledge Agreement”), (b) that certain Guaranty



--------------------------------------------------------------------------------

Agreement dated as of November 12, 2009 by the Guarantors in favor of the Agent
for the benefit of the Lenders (as amended by the Omnibus Amendments and as
further amended, restated and/or modified from time to time, the “Guaranty”),
and (c) that certain Pledge and Security Agreement dated as of November 12, 2009
by the REIT in favor of the Agent for the benefit of the Lenders (as amended by
the Omnibus Amendments and as further amended, restated and/or modified from
time to time, the “REIT Pledge Agreement”):

WHEREAS, the Borrower has requested an extension of the maturity date of the
Loan from December 10, 2010 to December 17, 2010; and the Lender has agreed to
such extension upon the terms and conditions more particularly set forth in this
Amendment; and

WHEREAS, in connection with the aforementioned extension of the maturity date of
the Loan, the parties have agreed to make certain additional changes to the Note
and the Loan Documents, all upon the terms and conditions more particularly set
forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby amend the Loan
Documents and agree as follows:

1. Recitals and Definitions. The foregoing recitals are hereby incorporated by
reference as if set forth at length herein. Capitalized terms used herein
without definition shall have the meaning assigned to such terms in the Credit
Agreement.

2. Amendments to the Credit Agreement. As of the Effective Date, each of the
Loan Parties and the Agent agree that the Stated Maturity Date shall be extended
from December 10, 2010 until December 17, 2010.

3. Amendment to the Note. As of the Effective Date, each of the Loan Parties and
the Lender agree that:

(a) Section 1 of the Note (captioned “Payment Schedule and Maturity Date”) is
hereby amended and restated in its entirety to read as follows:

“Section 1 Payment Schedule and Maturity Date. Prior to maturity, accrued and
unpaid interest shall be due and payable in arrears on the first (1st) day of
each month commencing on December 1, 2009. The entire principal balance of this
Note then unpaid, together with all accrued and unpaid interest and all other
amounts payable hereunder and under the other Loan Documents (as hereinafter
defined), shall be due and payable in full on the earlier to occur of
(a) December 17, 2010 or (b) any earlier date that the indebtedness evidenced by
this Note shall become due and payable as provided herein or in the Agreement
(as defined in Section 2 below) (the earlier to occur of clauses (a) or (b) is
referred to herein as the “Maturity Date”). Additional payments of principal and
interest shall also be payable hereunder as provided in the Credit Agreement.

4. References in Loan Documents. All references in any of the Loan Documents to
the “Stated Maturity Date” or “Maturity Date” shall, from and after the
Effective Date, be deemed to mean and refer to the Stated Maturity Date and
Maturity Date as amended by this Amendment. All references in any of the Loan
Documents to the “Credit Agreement” or the “Note” shall, from and after the
Effective Date, be deemed to mean and refer to the Credit Agreement and the Note
or such Loan Document (as applicable), as amended and affected by this
Amendment. This Amendment shall be deemed to be a “Loan Document” for the
purposes of the Credit Agreement and the other Loan Documents.



--------------------------------------------------------------------------------

5. Ratification by the Loan Parties. (a) Each Loan Party hereby ratifies,
affirms and confirms the Loan Documents (as modified by this Amendment), and
acknowledges and agrees that the Loan Documents (as modified by this Amendment)
remain in full force and effect and are enforceable against such Loan Party and
against the Collateral described therein in accordance with their respective
terms. Each Loan Party hereby further acknowledges and agrees that, as of the
Effective Date, the Loan Documents, as amended by this Amendment, are not
subject to any defenses, rights of setoff, claims or counterclaims that might
limit the enforceability thereof, the obligations created and evidenced thereby
or the terms and provisions thereof.

(b) In furtherance of the provisions of subsection (a) above, and not in
limitation or derogation thereof, by its execution of this Amendment, each
Guarantor hereby (a) acknowledges and consents to the terms and provisions of
this Amendment; (b) ratifies, affirms and confirms the Guaranty; (c) agrees that
the Guaranty is and shall remain in full force and effect and that the terms and
provisions of the Guaranty covers and pertains to the Guaranteed Obligations (as
defined in the Guaranty), Notes, Credit Agreement and other Loan Documents;
(d) acknowledges that there are no claims or offsets against, or defenses or
counterclaims to, the terms and provisions of the Guaranty or other obligations
created and evidenced by the Guaranty; and (e) certifies that the
representations and warranties contained in the Guaranty, the Credit Agreement,
and the other Loan Documents with respect to each Guarantor remains the true and
correct representations and warranties of such Guarantor as of the Effective
Date.

6. Security and Liens. All Obligations of the Loan Parties under the Loan
Documents, each as amended by this Amendment, shall be secured by and be
entitled to the benefits of, and the Collateral shall remain in all respects
subject to the liens, charges and encumbrances of, the Security Documents and
the other Loan Documents, and nothing herein contained, and nothing done
pursuant hereto or in connection herewith shall affect or be construed to affect
the liens, charges or encumbrances or conveyances effected thereby or the
priority thereof or to release or affect the liability of any party or parties
whomsoever may now, or hereafter be, liable on account of the Obligations.

7. No Waiver. This Amendment is only a modification of the Loan Documents and is
not intended to, and shall not be construed to, effect a novation of any Loan
Document, or to constitute a modification of, or a course of dealing at variance
with, the Loan Documents (each as amended by this Amendment), such as to require
further notice by Lenders or Agent to require strict compliance with the terms
the other Loan Documents in the future.

8. Representations and Warranties. Except for those covenants that have been
waived in writing by Agent prior to the Effective Date, the Loan Parties hereby
warrant that all of the representations and warranties contained in the Loan
Documents are true and correct as of the Effective Date and that no Event of
Default has occurred and is continuing or would result by the execution of this
Amendment which constitutes an Event of Default under the Credit Agreement or
any Loan Document or would constitute such an Event of Default but for the
requirement that notice be given or time elapse or both. Each Loan Party further
represents and warrants that the execution and delivery of this Amendment and
all related documents have been duly authorized by each such Loan Party.

9. Release: Set-off. Each Loan Party hereby unconditionally releases and forever
discharges Agent, each Lender and their respective officers, directors,
shareholders, and employees from any and all claims, demands, causes of action,
expenses, losses and other damages of whatever kind, whether known or unknown,
liquidated or unliquidated, at law or in equity, that exists as of the Effective
Date in connection with the Credit Agreement, the Loan Documents and any other
documents relating thereto.



--------------------------------------------------------------------------------

10. Miscellaneous. (a) all costs and expenses of Agent, including, without
limitation, appraisal fees and reasonable attorney’s fees of counsel to Agent
relating to the negotiation, preparation, execution and delivery of this
Amendment and all instruments, agreements and documents contemplated hereby,
shall be the responsibility of Borrower; (b) this Amendment shall be governed by
and construed in accordance with the laws of the Commonwealth of Massachusetts
applicable to contracts made and performed within such state; and (c) this
Amendment may be executed in any number of counterparts, all of which when taken
together shall constitute one agreement binding on the parties hereto,
notwithstanding that all parties are not signatories to the same counterpart.
Delivery of an executed signature page of this Amendment by facsimile
transmission or by means of electronic mail (in so-called “pdf”, “TIF” or any
similar format) shall be effective as an in-hand delivery of an original
executed counterpart hereof.

[The Next Page is the Signature Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Loan Parties and the Agent have caused this Amendment to
be duly executed by their respective duly authorized officers, as an instrument
under seal, as of the date and year first above written.

 

BORROWER:

 

TNP STRATEGIC RETAIL OPERATING

PARTNERSHIP, LP, a Delaware limited partnership

  By:  

TNP Strategic Retail Trust, Inc., a Maryland

corporation, its general partner

   

By

 

/s/ Christopher S. Cameron

   

Name:

 

Christopher S. Cameron

   

Title:

 

CFO, Secretary

AGENT AND LENDER:   KEYBANK NATIONAL ASSOCIATION   By:  

/s/ Christopher T. Neil

    Christopher T. Neil     Senior Relationship Manager  

TNP STRATEGIC RETAIL TRUST, INC., a

Maryland corporation

 

By:

 

/s/ Christopher S. Cameron

 

Print Name:

 

Christopher S. Cameron

 

Title:

 

CFO, Secretary

** Signatures Continued on Next Page**

[Signature Page to Sixth Omnibus Amendment and Reaffirmation of Loan Documents]



--------------------------------------------------------------------------------

 

 

THOMPSON NATIONAL PROPERTIES, LLC, a

Delaware limited liability company

  By:   

/s/ Anthony W. Thompson

  Print Name:   

Anthony W. Thompson

  Title:   

CEO

 

 

/s/ Anthony W. Thompson

  Anthony W. Thompson, an individual  

TNP SRT NORTHGATE PLAZA TUCSON

HOLDINGS, LLC, a Delaware limited liability

company

  By  

TNP Strategic Retail Operating Partnership, LP, a

Delaware limited partnership, its Sole Member

    By  

TNP Strategic Retail Trust, Inc., a Maryland

corporation, its general partner

      By  

/s/ Christopher S. Cameron

      Print Name:  

Christopher S. Cameron

      Title:  

CFO, Secretary

 

TNP SRT SAN JACINTO, LLC, a Delaware limited

liability company

  By  

TNP Strategic Retail Operating Partnership, LP, a

Delaware limited partnership, its Sole Member

    By  

TNP Strategic Retail Trust, Inc., a Maryland

corporation, its general partner

      By  

/s/ Christopher S. Cameron

      Print Name:  

Christopher S. Cameron

      Title:  

CFO, Secretary

[Signature Page to Sixth Omnibus Amendment and Reaffirmation of Loan Documents]